Citation Nr: 1124712	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-24 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran's brother




ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to May 1981.  He died on June [redacted], 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

On May 6, 2011, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  On May 19, 2011, the appellant submitted additional evidence along with a waiver of initial review of this evidence by the RO.  See 38 C.F.R. § 20.1304 (c) (2010).


REMAND

Pursuant to 38 U.S.C.A § 1310, dependency and indemnity compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2002); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In determining whether a veteran's death was service connected, the first element is always satisfied in that the current disability is the condition that resulted in the veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed.Cir.1999).

The Veteran died in June 2005.  His cause of death was listed on his certificate of death as lung cancer.  The record does not reflect that the Veteran was in receipt of VA compensation at the time of his death, or that he had any claims pending for such.  In November 2005, the appellant filed a claim for DIC benefits.  In support of her claim, she submitted a December 2005 letter to the Veteran from the Institute of Medicine of the National Academies in which it was indicated that the Veteran had been a participant in Project SHAD (Shipboard Hazards and Defense).  She also stated her belief that the Veteran had been exposed to asbestos in service.  The RO subsequently verified that the Veteran was a participant in Project 112/SHAD test Copper Head while service aboard the USS Power.  The RO also conceded in-service asbestos exposure.  

In February 2007, a VA medical opinion was obtained for the purpose of determining whether it was at least as likely as not that the Veteran's lung cancer was related to his participation in Project SHAD during service.  The VA reviewer noted that the Veteran's service treatment records (STRs) showed that the Veteran had been advised to quit smoking several times in service and that he was diagnosed as having chronic obstructive pulmonary disorder (COPD) requiring theophylline intervention and other mediations.  The reviewer opined that, based on a review of the Veteran's STRs, it was most likely that the Veteran's lung cancer was related to his heavy use of tobacco and not likely related to his participation in Project SHAD.  The reviewer stated that there was insufficient evidence to support a finding that his participation in Project SHAD contributed to his demise.  

The United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide a medical opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124.

At the outset, the Board notes that the only information provided to the VA reviewer was the Veteran's STRs, his death certificate, and the December 2005 letter from the Institute of Medicine.  The December 2005 letter, however, contained no specific information with regard to the particular test the Veteran was found to have participated in.  Further, a review of the medical evidence associated with the claims folder since the February 2007 medical opinion shows that the Veteran ceased smoking prior to his retirement from service in 1981.  As noted in a September 2009 letter from the Veteran's private physician, S.N., M.D., although the Veteran had a history of tobacco use of approximately 80 packs a year, because he had quit smoking long before his diagnosis of lung cancer, "his cancer risk should approximate the general population risk and we would not expect his lung cancer to be related to his approximate history of smoking."  Also in September 2009, the Veteran's private physician, W.H., M.D., submitted a letter wherein he stated that the Veteran's COPD was not caused by smoking.  Dr. W.H. stated his belief that the Veteran's COPD was caused by exposure to inhalant chemicals in Vietnam, but indicated that there was no definitive proof of that.  

The Board finds that, in light of the medical evidence associated with the claims folder since the February 2007 medical opinion and the fact that the February 2007 VA reviewer was given no specific information with regard to the Veteran's participation in Project SHAD, a new medical opinion is warranted for the purpose of determining the likelihood that the Veteran's lung cancer was related to his active military service, to include his participation in Project SHAD.  

In this regard, the Board notes that Project SHAD was part of a larger effort called Project 112, which was a comprehensive program initiated in the 1960s by the Department of Defense.  Project SHAD encompassed a series of tests designed to identify the vulnerability of United States warships to attacks with chemical and biological warfare agents and to develop procedures to respond to such attacks.  The claims folder contains a "Fact Sheet" issued by the Office of the Special Assistant to the Under Secretary of Defense (Personnel and Readiness) for Gulf War Illnesses, Medical Readiness and Military Deployments, which pertains to the purpose of Copper Head and the types of tests that were conducted.  However, that Fact Sheet has since been revised on December 2, 2003.  See http://fhp.osd.mil/CBexposures/factSheets.jsp.  (The update ("Version 12-2-2003") has now been included in the claims file.)

In accordance with the revised fact sheet the primary purposes of Copper Head were to determine the percentage of aerosol penetration into an operational ship under three readiness conditions in a frigid environment and to compare biological cloud travel in a frigid environment with predicted cloud travel based on diffusion models for prevailing conditions.  During that particular test, the USS Power was the subject of ten trials during which the biological tracer, Bacillus globigii (BG) was disseminated from an Aero 14B spray tank mounted on an A-4 aircraft.  A contractor C-47 aircraft attempted congruent releases of fluorescent particles (FP) just after the BG release.  In light of these records, the Board concedes that the Veteran was exposed to BG and FP while participating in Project SHAD aboard the USS Power.  

Thus, on remand, the reviewer must specifically opine as to whether it is at least as likely as not that the Veteran's lung cancer was the result of FP or BG exposure.  Further, with regard to the appellant's assertion that the Veteran was exposed to asbestos in service, as noted above, the RO conceded asbestos exposure based on the Veteran's duties in service as a boiler technician and his work aboard Naval ships.  

The Board notes that common materials that may contain asbestos include steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  See M21-1MR, Part IV.ii.2.C.9.a.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  M21-1MR, Part IV.ii.2.C.9.f.  The Veteran's DD-214s document that he served as a boiler technician for more than 15 years and as a main propulsion steam generating plant inspector for 3 years and 7 months.  As VA has recognized that thermal insulation and steam pipes for heating units and boilers may contain asbestos; that exposure to asbestos can cause lung cancer; and that the latency period for asbestos-related disease ranges from 10 to 45 years or more, see M21-1MR, Part IV.ii.2.C.9.b.; VAOPGCPREC 4-2000, the Board finds that on remand, the reviewer must also opine as to whether it is at least as likely as not that the Veteran's lung cancer was related to his in-service asbestos exposure.

The record also shows that the Veteran was diagnosed as having type II diabetes mellitus and had undergone a renal transplant in 2001.  The Veteran's STRs contain an October 1980 impression of adult onset diabetes mellitus, secondary to obesity.  The Veteran was placed on a reduced calorie diet and was encouraged to lose weight as a means of control.  Although the Veteran's certificate of death listed only lung cancer as his cause of death, with no contributory causes listed, in his September 2009 letter, the Veteran's private physician indicated his belief that the Veteran's diabetes and end-stage renal disease contributed to his death.  

Thus, as there is evidence that the Veteran was first diagnosed with diabetes in service, that the Veteran's diabetes contributed to renal failure, and that the Veteran's diabetes mellitus and renal failure contributed to his death, the Board finds that a medical opinion must also be obtained that addresses whether it is at least as likely as not that the Veteran diabetes mellitus was related to service and whether the Veteran's diabetes mellitus and/or renal disease either caused or contributed substantially or materially to his death.  See 38 U.S.C.A. § 5103A(a) (West 2002) (VA's duty to assist a DIC claimant includes obtaining a medical opinion whenever such an opinion is "necessary to substantiate the claimant's claim.").

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In the context of a claim for DIC benefits, VCAA notice must also include: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Review of the record discloses that the appellant was not provided with VCAA notice as required by Hupp, supra.  Specifically, the appellant was informed only that to support her claim for DIC benefits, the evidence must show that the Veteran either died while on active duty, or died from a service-connected injury or disease.  This notice did not contain any of elements required by Hupp, supra.  Thus, on remand, the appellant should be provided with a new VCAA-notice letter that complies with the requirements of Hupp, supra.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should send to the appellant a new VCAA notice letter.  The letter should specifically notify her of the information and evidence necessary to substantiate her claim for service connection for the cause of the Veteran's death and entitlement to DIC benefits, as outlined in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should contact the appellant and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who treated the Veteran for his diabetes mellitus, renal disease, or lung cancer since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the appellant that have not been previously secured and associate them with the claims folder

3.  The AOJ should obtain the following medical opinions in connection with the appellant's claim for service connection for the cause of the Veteran's death.  (This should be done after the development in paragraphs 1 and 2 above is completed.)  The claims folder, and a copy of this remand, must be provided to and reviewed by each medical reviewer prior to his/her rendering an opinion.  A complete rationale for any opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

(i)  The AOJ should refer the claims file for review by a VA physician to opine (1) whether it is at least as likely as not that the Veteran's diagnosed diabetes mellitus is related to his period of military service; (2) whether the Veteran's diabetes mellitus caused or made chronically worse the Veteran's renal disease; and (3) whether the Veteran's diabetes mellitus and/or renal disease either caused or contributed substantially or materially to the Veteran's death.  

(ii)  The AOJ should refer the claims file for review by a VA physician with the appropriate expertise for an opinion as to the medical probabilities that the Veteran's lung cancer was causally or etiologically related service, to specifically include his conceded exposure to asbestos, Bacillus globigii (BG), and fluorescent particles (FP).  

The reviewer must also review the Department of Defense information about the chemical and biological agents involved in Copper Head before rendering an opinion.  

If any reviewer determines that he/she cannot provide an opinion on any of the issues at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the reviewer should be undertaken so that a definitive opinion can be obtained.)

4.  The AOJ must ensure that all medical opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the medical reviewer for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  (The supplemental statement of the case should specifically address the DoD Fact Sheet version 12-2-2003 that the Board has now included in the claims file.  The appellant should be made aware of its content.)

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until she is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

